Per Curiam.

The defendant was tried with a codefendant and was implicated by name in the latter’s confession which was received into evidence. Since this confession was held by the Appellate Division to be inadmissible and a new trial was ordered as to the codefendant, the Appellate Division should also have reversed this defendant’s conviction and ordered a new trial in the interests of justice. (See, e.g., People v. Morgan, 17 N Y 2d 696; People v. Donovan, 13 N Y 2d 148, 154; People v. Robinson, 13 N Y 2d 296; People v. Rodriguez, 11 N Y 2d 279, 285; People v. Noble, 9 N Y 2d 571, 575; People v. Waterman, 9 N Y 2d 561, 567; People v. Abel, 298 N. Y. 333; People v. Rudish, 294 N. Y. 500.)
The judgment should be reversed and a new trial ordered.
Chief Judge Desmond and Judges Fuld, Bueke, Beegan and Keating concur in Per Curiam opinion; Judges Van Yooehis and Scileppi dissent and vote to affirm. (People v. Pugach, 16 N Y 2d 504; People v. McCall, 17 N Y 2d 152.)
Judgment reversed, etc.